DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         JOHN M. BARONE,
                            Appellant,

                                    v.

        WELLS FARGO BANK, N.A., A CORPORATION a/k/a
            WELLS FARGO HOME MORTGAGE a/k/a
                WELLS FARGO HOME LENDING,
                         Appellee.

                             No. 4D17-2531

                             [April 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 15 21684.

  John M. Barone, Lighthouse Point, pro se.

   Sara F. Holladay-Tobias and Emily Y. Rottmann of McGuire Woods LLP,
Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.